DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-7 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,286,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,286,109 B2 fully disclose the limitations of claims 1-7 and 18-19 in the present application. 

4.	Claims 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,874,765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,874,765 B2 fully disclose the limitations of claims 8-7 in the present application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 recites the limitation "the liquid".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, in line 6 the phrase “controlling a temperature of within the pressure vessel” is unclear and indefinite as it appears the phrase is missing the element of which the temperature is being controlled (controlling a temperature of __?__ within).
Claims 2-7 are rejected for the reasons above based upon their dependency upon claim 1. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN
101880331 A — Derwent Abstract, hereinafter “Hu”).
Regarding claim 8, Hu discloses an ultrahigh pressure vessel that can be selectively controlled
with a control system relative to pressure and temperature (see Derwent Abstract — pressure vessel
caries out ultrahigh pressure treatment at pressures up to 600 MPA and with a temperature controlled
at 28-32 degrees C). This pressure vessel is capable of being used to fibrillate a tissue disposed inside
the pressure vessel, the tissue being disposed in a carrier fluid, the tissue being fibrillated using boiled
liquid expanding vapor explosion (BLEVE) through pressurization of the pressure vessel and rapid decompression of the pressure vessel (Hu discloses instant pressure release — see Derwent Abstract),
the temperature within the pressure vessel capable of being controlled so as to preserve biological
components of the tissue during BLEVE, and reclaim for recombination and subsequent lyophilization
as an intact whole material in a form of a fibrillated tissue matrix that results from pressure modified
processing with dehydration as a summative final difference.
All the structural limitations of the claim have been disclosed by Hu and the apparatus of Hu is capable of functioning as claimed. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hu (see MPEP §2114).
Regarding claims 12-13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hu and the apparatus of Hu is capable of function as claimed in that the pressure vessel can be used to fibrillate the claimed tissue. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hu (see MPEP §2114).
Regarding claim 14, Hu discloses that the pressure vessel is configured to control the temperature to within a range of temperatures of approximately 35-41 degrees Centigrade (Hu discloses a temperature range of 28-32 degrees C — see Derwent Abstract), inclusive allowing for pyrogenic cytokines and their effective activity on cell shedding and reaction during BLEVE.
Regarding claims 15-16, Hu discloses that the pressure vessel is controlled such that the
pressure is increased at 10Mpa/second to a pressure of 600Mpa (see Derwent Abstract).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799